Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 10/19/2021 are persuasive.  The closest prior art reference Moon (WO2017/122952) discloses a thermosetting resin composition that has a high glass transition temperature and excellent flowability and contains an epoxy resin, a cyanate ester resin, a bismaleimide resin, and a benzoxazine resin; an acrylic rubber present in an amount of 5 to 20 parts by weight based on 100 parts by weight of the binder; and an inorganic filler present in a content of 160 to 350 parts by weight based on 100 parts by weight, and although Moon is concerned with the flowability of the dry resin which may be dried at a temperature of about 80ºC to about 180ºC, wherein complex viscosity is a known measure of the flowability, Moon does not teach or fairly suggest that the rubber component is a silicone-based rubber that includes a copolymer including an epoxy group or a polyether-modified silicone repeating unit, or a silicone repeating unit in which a terminal group is substituted with an amine group or an epoxy group, and having a weight average molecular weight of 1x103 to 5x104, or a butadiene-based rubber that includes a copolymer including a butadiene repeating unit in which a terminal group is substituted with a hydroxy group, a butadiene repeating unit containing an acrylic-based group, or a butadiene repeating unit containing an epoxy group, and having a weight average molecular weight of 1x103 to 5x104 as instantly claimed and the thermosetting resin composition satisfies the condition of a complex viscosity of 3500 Pa.s or less in the entire (temperature) range of 90 to 180 ºC when measured at a measurement frequency of 10 Hz and at a heating rate of 5ºC/minute as instantly claimed.
Further, Orikabe (US2005/0019554) is considered relevant prior art given that Orikabe discloses a resin composition comprising (a) an organic-soluble heat-resistant resin selected from .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        November 5, 2021